                                TRUSTEE'S CONFIRMATION REPORT – 5/21/19

      DEBTOR: Tina M Palmieri                                  CASE NO.: 19-20046-PRW
      ATTORNEY: Matthew S Mansfield, Esq.                      ATTORNEY FEES:            $0
                                                               Additional Attorney Fees: $
                                                               Fees in Plan: $
l.    TRUSTEE RECOMMENDATION:             ______ Plan Recommended       ___X_ _ Plan Not Recommended

ll.   PLAN FILED DATE:      1/16/19 (ECF BK No. 5 )
      A.    PAYMENTS:                      $247         per month voluntarily

      B.      REPAYMENT:
              To secured creditors          $11,291        with interest $15,067
              To priority creditors         $ 54
              To unsecured creditors        $ 0            est. %
              General unsecured debt        $13,061
              Duration of Plan                   5         years
              Total Scheduled Debt          $23,136        incl. mortgages

      C.      FEASIBILITY:
              Monthly Income                $2056          (net) $2056       (gross)
              Less Estimated Expenses       $1809
              Excess for Wage Plan          $ 247

      D.     OBJECTIONS to Confirmation: 1) The tasklist has not been completed.
             The plan has not been amended.
             2) Ms. Palmieri must advise the Court regarding her efforts to vacate the
              “Scarpino judgments” in New York Court.
             3) The plan proposes to pay Chemung County at an interest rate less than
              the government rate.
             4) If the government rate is paid, the plan cannot be completed in 5 years.


      E.      Other comments:
              _ need certification of post petition DSO payments.
               X other: Part 8.1 of the plan proposes to vacate judgments in New York Court.

III.   TREATMENT OF SECURED CLAIMS/LEASE ARREARS:
Creditor           Amt of Claim     Security Claimed             Perfected      Plan Treatment    Monthly Pymt
Chemung Cnty Taxes $11,290.51       Tax lien                       Yes             Full + 5.75%   $117.19




                                     -1-
           Case 2-19-20046-PRW, Doc 33, Filed 05/22/19, Entered 05/22/19 13:54:30,
                            Description: Main Document , Page 1 of 2
IV.   SPECIAL PLAN PROVISIONS:

      A.     CLASSIFICATION of unsecured creditors: Not applicable
                  Class 1:                              % $
                  Class 2:                               % $
                  Class 3                                % $

      B.     Rejection of executory contracts:

      C.      Other Plan Provisions:


V.    BEST INTEREST TEST:
      A.     All assets were listed.
      B.     Total market value of assets:                             $69,612
                     Less valid liens                     $ 8,954
                     Less exempt property                 $60,384
                     (Available for judgment liens )
                     Subtotal                             $ 274
                     Less est. Chapter 7 fees             $     69
      C.     Total available in liquidation                           $205
      D.     Best interests including present value                   $235
                     Less priority claims                             $ 54
                     (Support $                )
      E.     Amount due to unsecured                                  $0
      F.     Amount to be distributed to unsecured creditors          $0

      G.      Nature of major non-exempt assets:


VI.   OTHER:
      A.     Debtor(s) states that the plan is proposed in good faith with intent to comply with the law.
      B.      Debtor(s) states that to the best of its knowledge there are no circumstances that would
              affect the ability to make the payments under the plan.
      C.      (If a business) The Trustee has investigated matters before him relative to the condition of debtor's
              business, and has not discovered any actionable causes concerning fraud, dishonesty,
              incompetence, misconduct, mismanagement or irregularities in managing said business.
      D.      Debtor requests no wage order because: __X___ disability or retirement, _____ self employed,
                                                           _____ risk of job loss, _____ other
      E.      Converted from Chapter 7 because: Non Applicable.


                                                                             /S/_____________________________
                                                                               GEORGE M. REIBER, TRUSTEE




                                     -2-
           Case 2-19-20046-PRW, Doc 33, Filed 05/22/19, Entered 05/22/19 13:54:30,
                            Description: Main Document , Page 2 of 2
